¶28 (dissenting) — Using flawed justification, the majority removes a valuable law enforcement tool employed in Pierce County to protect public safety — the Lakewood “Crime Free Multi-Housing Motel Program.” 1 Verbatim Report of Proceedings at 14. To reach its result, the majority unfortunately confuses standards for invasion of a protected privacy interest with principles for determining whether there is a protected interest in the first place. It also refuses to give due weight to the “Crime Free Hotel/Motel Guest Rules” that the motel posted. Guests were advised by these rules of the connection between their registry information and crime prevention efforts of the Lakewood Police. Along with other mistakes in the majority’s approach to determining whether an individual has a *136protected privacy interest under article I, section 7 of the Washington Constitution, these errors lead the majority to the erroneous conclusion that information obtained from a motel registry was obtained in violation of this constitutional provision.
Madsen, J.
*136¶29 I would hold that defendant Timothy Jorden did not have a privacy interest in information in the guest registry. Therefore, law enforcement officers did not unconstitutionally use the information to determine that Jorden had outstanding arrest warrants leading to evidence of drugs and drug paraphernalia.
ANALYSIS
¶30 Article I, section 7 provides that “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Article I, section 7 is qualitatively different from the Fourth Amendment to the United States Constitution, and in some contexts may provide more protection than the Fourth Amendment. State v. McKinney, 148 Wn.2d 20, 29, 60 P.3d 46 (2002). After decades of reviewing cases where a violation of article I, section 7 has been claimed, it is now well-established that a Gunwall10 analysis is no longer necessary to determine whether it is appropriate for this court to engage in an independent state constitutional analysis when addressing a claimed violation of article I, section 7. See, e.g., State v. Jackson, 150 Wn.2d 251, 259, 76 P.3d 217 (2003) (search and seizure context); McKinney, 148 Wn.2d at 26 (same); Andersen v. King County, 158 Wn.2d 1, 44, 89, 138 P.3d 963 (2006) (lead and concurring opinions constituting a majority of the court; claimed privacy interest outside the search and seizure context). Rather, the question is whether, under an independent state constitutional analysis, there has been a violation of article I, section 7. Andersen, 158 Wn.2d at 44; McKinney, 148 Wn.2d at 26-27.
¶31 Contrary to the majority’s conclusion, there has been no intrusion into Mr. Jorden’s private affairs. “Private *137affairs” are “ ‘those privacy interests which citizens of this state have held, and should be entitled to hold, safe from governmental trespass absent a warrant.’ ” State v. Young, 123 Wn.2d 173, 181, 867 P.2d 593 (1994) (quoting City of Seattle v. Myrick, 102 Wn.2d 506, 510-11, 688 P.2d 151 (1984)).
¶32 To decide if an interest is one that citizens of the State “have held,” we look to the protection historically accorded the interest. See, e.g., McKinney, 148 Wn.2d at 27; State v. Mesiani, 110 Wn.2d 454, 456-57, 755 P.2d 775 (1988). The State cites a number of cases where information from a hotel or motel guest registry has been used as evidence in a case without infringing a protected privacy interest. The majority dismisses these cases on the ground that “in each,” the State had a “particularized and individualized suspicion about the suspect that preceded review of the registry.” Majority at 127-28 (emphasis omitted). The majority reasons that because there was no particularized and individualized suspicion of Jorden prior to review of the registry, the historical inquiry does not resolve the question whether there is a privacy interest in hotel and motel guest registries.
¶33 Unfortunately, the majority confuses the question whether a privacy interest exists with the question whether any intrusion into a recognized privacy interest was with “authority of law.” Const, art. I, § 7. Mesiani illustrates the distinction. There, the court acknowledged the historical recognition by this court of “the privacy interest of individuals and objects in automobiles.” Mesiani, 110 Wn.2d at 456-57. The court also noted that the prosecution failed to show that random, warrantless checkpoint searches of automobiles fell within any exception to the warrant requirement and thus failed to prove that the invasion of this privacy interest was with authority of law. Id.
¶34 Once this confusion is set aside, it is apparent that the cases cited by the State favor the conclusion that historically no protection was provided the information in hotel and motel guest registries. In addition to the cases *138cited by the majority, the State cites State v. Long, 65 Wn.2d 303, 396 P.2d 990 (1964); State v. Scott, 20 Wn.2d 696, 149 P.2d 152 (1944); State v. Biggs, 57 Wash. 514, 107 P. 374 (1910); and State v. Douette, 31 Wash. 6, 71 P. 556 (1903). In each of these cases guest registry evidence was admitted without any claim that a privacy interest had been invaded. The case law provided by the State strongly suggests, albeit not conclusively, that historically there was no protection accorded the information in hotel and motel guest registries.
¶35 The State also points out that at least since 1915 statutory law has provided that “[e]very hotel... shall keep a record of the arrival and departure of its guests in such a manner that the record will be a permanent one for at least one year from the date of departure.” RCW 19.48.020. Nothing in this statute or related law states that the information that is required to be maintained must be kept private by the hotel keeping the records.11 But again, although not directly saying so, this statute, like the cases cited by the State, suggests that historically no protection was accorded the information in a guest registry.
¶36 Turning to the question whether individuals are entitled to hold a privacy interest in information set down in a hotel or motel guest registry, safe from government trespass without a warrant, this court has identified additional factors that help focus this inquiry. The “nature and extent of information obtained by the police, for example, information concerning a person’s associations, contacts, finances, or activities, is relevant in deciding whether an expectation of privacy an individual has is one which a citizen of this state should be entitled to hold.” Jackson, 150 Wn.2d at 260. The key is whether the subject matter of the claimed privacy interest would provide discrete information about the individual’s activities, intimate details of his or *139her life, the identity of friends or political and business associates, and the like. McKinney, 148 Wn.2d at 29-30.
¶37 The majority proposes that the individual’s very presence in the hotel may be a sensitive piece of information, reciting a number of reasons why individuals may be staying at the hotel or motel (such as an extramarital affair). The majority also proposes that the presence of a co-guest could be disclosed (assuming the particular hotel or motel requires registration by name of all persons staying in a room, a questionable assumption). The co-guest may have similarly sensitive reasons for his or her presence at the hotel or motel.
¶38 The difficulty with this reasoning is that the sensitive information mentioned by the majority is not disclosed by information in the guest registry. There must be some other source of this information. And, to the extent that an individual’s presence alone may be sensitive, the individual himself or herself is likely to expose his or her presence voluntarily through physical comings and goings, to and from the hotel or motel.
¶39 In the end, the majority’s discussion largely centers on the reasons one might stay at a hotel or motel— information that a guest registry does not disclose. This case is very much like McKinney, where the information available from the Department of Licensing, i.e., the names and addresses of registered vehicle owners and license status, was not the type of personal information implicating the right to privacy.
¶40 Also relevant to the nature and extent of information obtained by the police is the extent to which the subject matter is voluntarily exposed to the public. McKinney, 148 Wn.2d at 29. The evidence in this case strongly suggests that guests at the Golden Lion Motel were on notice that their registry information might be relevant to crime prevention efforts. The rules that were posted were titled “Crime Free Hotel/Motel Guest Rules” and contained at the top a symbol containing the words “Lakewood Police” and “Pierce County Sheriff.” Pl.’s Ex. 1. These rules told the *140guests that they “must be registered with the front desk” and “provide a valid picture [identification].” Id.
¶41 A person registering at the motel would reasonably conclude that the registry information might be used by law enforcement personnel in connection with crime prevention or protection of guests. By providing registration information which the individual knows may be relevant to crime prevention or protection, the individual voluntarily exposes the information and surrenders any right to claim it is protected under article I, section 7.
¶42 In this respect, this case is in sharp contrast to Jackson, where we held that citizens of this state have a right to be free from governmental placement of a global positioning system (GPS) device on the citizen’s vehicle. We rejected the argument that the GPS device merely augmented the senses of police officers and disclosed information that the suspect already exposed to public view. We concluded that when a GPS device is attached to a person’s vehicle, there is a massive intrusion into private affairs because it enables uninterrupted 24-hour-a-day surveillance of the driver — surveillance that cannot be sustained by following the suspect. Absolutely every trip taken by the individual would be monitored, yielding an enormous amount of information about associations, preferences (religious and political, for example), alignments, and personal ails and foibles. Jackson, 150 Wn.2d at 262. We held that a GPS device may not be affixed to someone’s vehicle without a warrant.
¶43 Here, in contrast, the guest registry discloses nothing about a person’s life, interests, associations, and preferences. Unlike Jackson, where the surveillance itself disclosed the information we found protected under article I, section 7, here much of the “sensitive” information the majority mistakenly believes might be learned from a guest registry is in fact acquired through some other source.
¶44 I would uphold the Court of Appeals’ decision and affirm Mr. Jorden’s convictions.
C. Johnson, J., concurs with Madsen, J.

 State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986).


 Dennis M. McLaughlin, Washington State Hospitality Law Manual 77 (1993), discusses RCW 19.48.020 and advises innkeepers that “[a]s a general rule, the register of a hotel is always open for inspection by appropriate local law enforcement officials.”